UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Short-Intermediate Municipal Bond Fund ANNUAL REPORT March 31, 2011 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 33 Financial Highlights 37 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Board Members Information 49 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus Short-Intermediate Municipal Bond Fund covers the 12-month period from April 1, 2010, through March 31, 2011. The past year proved to be a volatile period for municipal bonds. Fixed-income securities generally encountered heightened volatility in the fall of 2010 when a new round of monetary stimulus suggested that the economy was likely to gain strength, kindling concerns regarding potentially higher interest rates down the road. At the same time, municipal bonds responded negatively to reports of budget stresses affecting most state and local governments, as well as the end of the federally subsidized Build America Bonds program. We believe that municipal bonds have become more attractively valued in the wake of recent market volatility. Despite negative media coverage of the risks confronting the market, we believe that the vast majority of issuers will continue to service their debt without interruption. In our analysis, fundamental measures of quality — including liquidity and revenue stabilization — support a stable outlook for tax-backed and revenue-backed municipal bonds. Over the longer term, we believe that higher tax rates in many states will provide additional support to municipal bond prices. As always, your financial advisor can help you align your investment portfolio with the opportunities and challenges that the future may have in store. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2010, through March 31, 2011, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended March 31, 2011, Dreyfus Short-Intermediate Municipal Bond Fund’s Class A shares produced a total return of 1.68%, Class B Shares returned 0.55%, Class D shares returned 1.84% and Class I shares returned 1.96%. 1 In comparison, the fund’s benchmark, the Barclays Capital 3-Year Municipal Bond Index (the “Index”), produced a total return of 2.31% for the reporting period. 2 Municipal bonds encountered favorable market conditions over the reporting period’s first half but heightened volatility over the second half amid rising long-term interest rates and changing market dynamics.The fund produced lower returns than its benchmark, primarily due to underweighted exposure to bonds from California and the City of New York and an overweighted position in Illinois bonds. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus, but may continue to hold bonds which are subsequently downgraded to below investment grade.The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. The portfolio managers’ focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) bond market. They also actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Changing Market Forces Derailed Municipal Bonds After hitting a soft patch over the summer of 2011, the U.S. economic recovery gained traction in the fall when the Federal Reserve Board announced a new round of quantitative easing.As a result, longer-term interest rates climbed and bond prices fell during the fourth quarter of 2010, which ranked as the worst quarter for municipal bond market performance since 1994. At the same time, the market’s supply-and-demand dynamics deteriorated when it became clear that the federal Build America Bonds program would be allowed to expire at the end of 2010. Investors sold municipal bonds in anticipation of a surge in the supply of new securities as issuers rushed to lock in federal subsidies toward year-end. Finally, most states continued to struggle with fiscal pressures, which were highlighted by news reports about budget cuts and other austerity measures. Fortunately, the market showed renewed signs of stabilization in early 2011 when the supply of newly issued municipal bonds declined sharply after the glut of issuance in the previous quarter, and demand for tax-exempt securities recovered. Security Selections Dampened Relative Returns The fund’s relative performance was hindered by underweighted exposure to securities from California and the City of NewYork, both of which rebounded from depressed levels after experiencing severe fiscal pressures in the recession. The fund’s relative results also were undermined by relatively heavy exposure to Illinois bonds as the state struggled with a ballooning budget deficit. As a result, the fund’s returns lagged the benchmark for the reporting period overall. The fund received more positive contributions from other positions. Overweighted exposure to bonds backed by revenues from airports, utilities and special tax districts proved particularly favorable, as did underweighted exposure to escrowed bonds. The fund also benefited 4 from relatively heavy exposure to bonds from Texas and Puerto Rico. Finally, our efforts to upgrade the fund’s overall credit quality helped cushion the effects of the market downturn. We exited positions in municipal bonds—such as those backed by hospitals and the states’ settlement of litigation with U.S. tobacco companies—that subsequently were among the harder hit market segments. We redeployed those assets to AAA-rated general obligation bonds and securities backed by revenues from facilities providing essential municipal services. Weathering a Period of Transition We have been encouraged by recent signs of market stabilization, including a rebound in investor demand.Although we expect additional bouts of market volatility over the near term, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. In the meantime, we have added to the fund’s holdings of income-oriented securities, which became more attractively valued during the market downturn. April 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class B shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax- exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund Class D shares and the Barclays Capital 3-Year Municipal Bond Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class D shares of Dreyfus Short-Intermediate Municipal Bond Fund on 3/31/01 to a $10,000 investment made in the Barclays Capital 3-Year Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in short-intermediate term municipal securities and maintains a portfolio with a weighted average maturity ranging between 2 and 3 years.The fund’s performance shown in the line graph takes into account fees and expenses. Performance for Class A, Class B and Class I shares will vary from the performance of Class D shares shown above due to differences in charges and expenses.The Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 3/31/11 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (2.5%) 8/3/09 –0.89% 3.02% ††† 2.66% ††† without sales charge 8/3/09 1.68% 3.53% ††† 2.91% ††† Class B shares with applicable redemption charge † 3/12/03 –3.45% 2.15% 2.55% ††,††† without redemption 3/12/03 0.55% 2.52% 2.55% ††,††† Class D shares 4/30/87 1.84% 3.58% 2.94% Class I shares 12/15/08 1.96% 3.64% ††† 2.97% ††† Barclays Capital 3-Year Municipal Bond Index 2.31% 4.36% 3.77% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class D shares. †† Assumes the conversion of Class B shares to Class D shares at the end of the sixth year following the date of purchase. ††† The total return performance figures presented for Class A and Class B shares of the fund reflect the performance of the fund’s Class D shares for periods prior to 8/3/09 and 3/12/03 (the inception dates for Class A and Class B shares respectively), adjusted to reflect the applicable sales load for each share class. The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for periods prior to 12/15/08 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from October 1, 2010 to March 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2011 Class A Class B Class D Class I Expenses paid per $1,000 † $ 4.18 $ 10.21 $ 3.43 $ 2.84 Ending value (after expenses) $995.00 $988.60 $995.70 $996.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2011 Class A Class B Class D Class I Expenses paid per $1,000 † $ 4.23 $ 10.35 $ 3.48 $ 2.87 Ending value (after expenses) $1,020.74 $1,014.66 $1,021.49 $1,022.09 † Expenses are equal to the fund’s annualized expense ratio of .84% for Class A, 2.06% for Class B, .69% for Class D and .57% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS March 31, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.1% Rate (%) Date Amount ($) Value ($) Alabama—1.4% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 2,350,000 2,548,340 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,839,318 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,069,020 Alaska—.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,267,750 Arizona—2.2% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/13 2,690,000 2,920,910 Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 4,958,348 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,177,311 California—7.1% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,666,725 California Department of Water Resources, Power Supply Revenue 5.00 5/1/15 2,550,000 2,866,174 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,518,299 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,340,440 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 11,731,155 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,249,786 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,572,350 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,233,680 Southern California Public Power Authority, Transmission Project Revenue (Southern Transmission Project) 5.00 7/1/14 3,000,000 3,321,810 Colorado—.4% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 781,128 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 a 1,156,546 Delaware—.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,001,450 District of Columbia—1.7% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,517,950 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,557,433 Florida—11.9% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,807,230 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 773,632 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,529,094 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,834,759 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,601,157 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,760,115 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,749,800 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 5,912,070 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,491,319 Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 4,889,413 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,090,270 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,934,227 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 3,150,000 3,475,868 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,234,900 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,086,610 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,130,178 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,277,796 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,170,780 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,045,466 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,464,629 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,665,059 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,481,735 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,637,280 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,767,942 Georgia—.7% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,126,262 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 a 2,350,299 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 305,000 306,415 Hawaii—1.1% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,034,659 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—3.8% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 a 3,001,158 Chicago, Passenger Facility Charge Revenue (Chicago O’Hare International Airport) 5.00 1/1/15 1,000,000 1,066,180 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,143,420 Illinois, GO 5.00 1/1/14 7,300,000 7,686,243 Illinois, GO 5.00 1/1/15 2,665,000 2,805,152 Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,510,820 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 4.00 6/1/13 1,200,000 1,234,620 Indiana—2.5% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,205,860 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 a 1,093,250 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/15 2,000,000 2,215,780 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,356,575 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,300,450 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,539,161 Kansas—.6% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,040,120 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,266,886 Louisiana—1.1% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,216,384 Maryland—.7% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,099,340 Harford County, GO (Consolidated Public Improvement) 5.00 7/1/13 2,650,000 2,902,333 Massachusetts—1.2% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,307,690 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/15 2,000,000 2,255,860 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/16 650,000 676,403 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,428,427 Michigan—3.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,381,187 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,110,850 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,511,291 Michigan Municipal Bond Authority, School Loan Revenue 5.25 12/1/12 1,000,000 1,063,770 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,712,450 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/14 2,500,000 2,640,400 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,126,930 Minnesota—.3% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,564,367 Nevada—.9% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,092,670 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 2,923,480 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,065,481 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—5.1% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/15 5,000,000 5,378,500 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,845,224 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,793,647 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 215,000 240,837 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 4,785,000 5,153,062 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,420,360 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,001,750 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 7,719,510 New Mexico—1.9% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,128,190 Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 3,982,312 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,277,560 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York—4.9% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,911,525 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,366,153 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,118,982 New York City, GO 5.00 8/1/15 2,000,000 2,244,720 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/15 2,000,000 2,184,780 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,530,565 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,383,760 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.00 7/1/15 1,000,000 1,091,090 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,094,140 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 3,912,538 North Carolina—.8% Charlotte, GO 5.00 6/1/13 1,000,000 1,092,130 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,336,090 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio—1.2% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,011,920 Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,249,038 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,423,327 Oklahoma—1.2% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,605,040 Oregon—1.1% Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,105,306 Pennsylvania—6.7% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,088,560 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,040,630 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,049,280 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,030,620 Pennsylvania, GO 5.00 7/15/14 3,000,000 3,368,970 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,351,500 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,634,225 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,245,790 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,582,604 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,888,471 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,049,960 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 390,000 404,223 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,576,056 Philadelphia School District, GO 5.00 9/1/15 1,200,000 1,307,376 South Carolina—4.0% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,902,214 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,055,900 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,097,190 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,106,350 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 3,595,000 3,977,328 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 10,896,400 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 503,075 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee—1.2% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,633,400 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,038,250 Texas—10.7% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,865,173 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,322,735 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,697,370 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,711,425 Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,080,090 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,136,077 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,838,817 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,048,660 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,105,350 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,019,681 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 a 2,814,777 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,011,540 Mission Economic Development Corporation, SWDR (Waste Management, Inc. Project) 6.00 8/1/13 2,500,000 2,691,125 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,628,567 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,618,093 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/30/13 705,000 774,668 San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 2,295,000 2,509,789 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,349,890 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,408,818 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,755,425 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Public Finance Authority, Revenue (State Preservation Board Projects) 5.00 2/1/13 4,190,000 4,502,658 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,576,756 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,107,580 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,510,845 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,457,312 Utah—.7% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,659,870 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,059,920 Virginia—5.0% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,288,299 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 a 2,203,369 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,646,160 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,552,035 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,564,893 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,250,380 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,250,380 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,335,071 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,348,859 Washington—4.9% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 2,947,021 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,062,280 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,572,248 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,855,091 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,009,480 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,031,120 Port of Seattle, Limited Tax GO 5.00 12/1/15 1,050,000 1,158,969 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 4,973,940 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,682,205 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,535,838 Wisconsin—1.4% Wisconsin, GO 5.00 5/1/13 2,405,000 2,613,201 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,611,075 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,463,531 U.S. Related—5.1% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 2,300,000 2,450,558 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,075,680 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 5,000,000 5,158,200 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,033,750 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,199,400 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,893,511 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,868,434 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,379,250 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,587,195 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,065,730 Total Long-Term Municipal Investments (cost $526,818,669) Short-Term Municipal Investments—.3% California—.0% Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.24 4/1/11 100,000 b 100,000 The Fund 25 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York—.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.20 4/1/11 200,000 b 200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.20 4/1/11 700,000 b 700,000 Texas—.1% Harris County Health Facilities Development Corporation, HR (Baylor College of Medicine) (LOC; JPMorgan Chase Bank) 0.22 4/1/11 800,000 b 800,000 Total Short-Term Municipal Investments (cost $1,800,000) Total Investments (cost $528,618,669) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note—rate shown is the interest rate in effect at March 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 26 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 27 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 21.3 AA Aa AA 46.3 A A A 25.0 BBB Baa BBB 5.8 B B B .2 F1 MIG1/P1 SP1/A1 .9 Not Rated c Not Rated c Not Rated c .5 † Based on total investments. c Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 528,618,669 536,630,467 Cash 781,603 Interest receivable 7,140,962 Receivable for shares of Beneficial Interest subscribed 2,697,017 Prepaid expenses 40,902 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 318,819 Payable for shares of Beneficial Interest redeemed 1,096,165 Payable for investment securities purchased 676,312 Accrued expenses 107,230 Net Assets ($) Composition of Net Assets ($): Paid-in capital 538,684,172 Accumulated net realized gain (loss) on investments (1,603,545) Accumulated net unrealized appreciation (depreciation) on investments 8,011,798 Net Assets ($) Net Asset Value Per Share Class A Class B Class D Class I Net Assets ($) 47,008,327 73,926 476,809,064 21,201,108 Shares Outstanding 3,593,553 5,656 36,453,879 1,620,455 Net Asset Value Per Share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended March 31, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 2,942,552 Distribution fees—Note 3(b) 520,252 Shareholder servicing costs—Note 3(c) 315,779 Registration fees 109,027 Professional fees 79,444 Custodian fees—Note 3(c) 62,275 Prospectus and shareholders’ reports 34,890 Trustees’ fees and expenses—Note 3(d) 14,437 Loan commitment fees—Note 2 1,757 Interest expense—Note 2 1,229 Miscellaneous 54,016 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (476) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,064,567 Net unrealized appreciation (depreciation) on investments (2,019,366) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended March 31, 2011 2010 a Operations ($): Investment income—net 11,239,779 9,144,299 Net realized gain (loss) on investments 1,064,567 248,811 Net unrealized appreciation (depreciation) on investments (2,019,366) 8,334,983 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (768,058) (177,513) Class B Shares (2,050) (8,555) Class D Shares (9,859,387) (8,637,638) Class I Shares (521,417) (221,564) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 39,813,394 35,522,206 Class B Shares 32,186 355,646 Class D Shares 195,678,503 466,720,315 Class I Shares 18,350,408 34,411,852 Dividends reinvested: Class A Shares 562,370 122,116 Class B Shares 2,036 7,110 Class D Shares 8,936,840 7,557,125 Class I Shares 24,540 722 Cost of shares redeemed: Class A Shares (26,331,763) (2,364,916) Class B Shares (381,820) (623,213) Class D Shares (253,648,064) (174,188,594) Class I Shares (24,036,260) (7,734,486) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 586,955,987 218,487,281 End of Period The Fund 31 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended March 31, 2011 2010 a Capital Share Transactions: Class A Shares sold 3,017,415 2,710,695 Shares issued for dividends reinvested 42,755 9,309 Shares redeemed (2,006,522) (180,099) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 2,374 27,571 Shares issued for dividends reinvested 155 548 Shares redeemed (29,009) (47,858) Net Increase (Decrease) in Shares Outstanding Class D b Shares sold 14,874,283 35,936,013 Shares issued for dividends reinvested 678,961 580,268 Shares redeemed (19,318,772) (13,366,762) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,392,450 2,634,469 Shares issued for dividends reinvested 1,867 55 Shares redeemed (1,830,056) (586,977) Net Increase (Decrease) in Shares Outstanding a From August 3, 2009 (commencement of initial offering) to March 31, 2010 for Class A shares. b During the period ended March 31, 2011, 3,818 Class B shares representing $50,547 were automatically converted to 3,818 Class D shares and during the period ended March 31, 2010, 26,267 Class B shares representing $342,251 were automatically converted to 26,267 Class D shares. See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended March 31, Class A Shares 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.09 12.94 Investment Operations: Investment income—net b .23 .14 Net realized and unrealized gain (loss) on investments (.01) .17 Total from Investment Operations .22 .31 Distributions: Dividends from investment income—net (.23) (.16) Net asset value, end of period 13.08 13.09 Total Return (%) c 1.68 2.43 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 .86 e Ratio of net expenses to average net assets .84 .85 e Ratio of net investment income to average net assets 1.75 1.81 e Portfolio Turnover Rate 20.09 10.06 Net Assets, end of period ($ x 1,000) 47,008 33,246 a From August 3, 2009 (commencement of initial offering) to March 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Class B Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 13.09 12.75 12.71 12.63 12.57 Investment Operations: Investment income—net a .10 .17 .31 .27 .25 Net realized and unrealized gain (loss) on investments (.03) .33 .05 .09 .05 Total from Investment Operations .07 .50 .36 .36 .30 Distributions: Dividends from investment income—net (.09) (.16) (.31) (.28) (.24) Dividends from net realized gain on investments — — (.01) — — Total Distributions (.09) (.16) (.32) (.28) (.24) Net asset value, end of period 13.07 13.09 12.75 12.71 12.63 Total Return (%) b .55 3.95 2.85 2.87 2.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.79 1.77 1.76 1.79 1.72 Ratio of net expenses to average net assets 1.79 1.77 1.76 1.78 1.72 Ratio of net investment income to average net assets .78 1.30 2.49 2.23 1.94 Portfolio Turnover Rate 20.09 10.06 36.97 62.90 48.86 Net Assets, end of period ($ x 1,000) 74 421 662 429 839 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 34 Year Ended March 31, Class D Shares 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 13.09 12.75 12.71 12.63 12.57 Investment Operations: Investment income—net a .25 .28 .43 .41 .36 Net realized and unrealized gain (loss) on investments (.01) .35 .05 .08 .06 Total from Investment Operations .24 .63 .48 .49 .42 Distributions: Dividends from investment income—net (.25) (.29) (.43) (.41) (.36) Dividends from net realized gain on investments — — (.01) — — Total Distributions (.25) (.29) (.44) (.41) (.36) Net asset value, end of period 13.08 13.09 12.75 12.71 12.63 Total Return (%) 1.84 4.98 3.85 3.90 3.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 .72 .77 .77 .76 Ratio of net expenses to average net assets .70 .72 .77 .77 .76 Ratio of net investment income to average net assets 1.92 2.17 3.45 3.23 2.89 Portfolio Turnover Rate 20.09 10.06 36.97 62.90 48.86 Net Assets, end of period ($ x 1,000) 476,809 526,370 217,715 136,999 146,509 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Year Ended March 31, Class I Shares 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.09 12.76 12.54 Investment Operations: Investment income—net b .27 .28 .08 Net realized and unrealized gain (loss) on investments (.01) .36 .27 Total from Investment Operations .26 .64 .35 Distributions: Dividends from investment income—net (.27) (.31) (.13) Net asset value, end of period 13.08 13.09 12.76 Total Return (%) 1.96 5.03 2.83 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .57 .59 .82 d Ratio of net expenses to average net assets .57 .59 .65 d Ratio of net investment income to average net assets 2.04 2.07 3.51 d Portfolio Turnover Rate 20.09 10.06 36.97 Net Assets, end of period ($ x 1,000) 21,201 26,920 110 a From December 15, 2008 (commencement of initial offering) to March 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 36 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class D and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class D shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 38 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 536,630,467 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measure- The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) ments as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at March 31, 2011. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as 40 income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended March 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At March 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $234,895, accumulated capital losses $1,739,136 and unrealized appreciation $8,147,389. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2011. If not applied, $44,004 of the carryover expires in fiscal 2012, $278,375 expires in fiscal 2014, $958,575 expires in fiscal 2015 and $458,182 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal periods ended March 31, 2011 and March 31, 2010 were as follows: tax exempt income $11,084,892 and $9,019,104 and ordinary income $66,020 and $26,166, respectively. During the period ended March 31, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $88,867, increased accumulated net realized gain (loss) on investments by $4,080,468 and decreased paid-in capital by $3,991,601. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2011, was approximately $81,900 with a related weighted average annualized interest rate of 1.50%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses allocated to Class D (exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses) exceed 1 1 / 2 % of the value of the average daily net assets of Class D, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended March 31, 2011, there was no expense reimbursement for Class D shares pursuant to the Agreement. During the period ended March 31, 2011, the Distributor retained $19,165 from commissions earned on sales of the fund’s Class A shares, and $27 from CDSCs on redemptions of the fund’s Class B shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class D shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B shares and .10% of the value of the average daily net assets of Class D shares. During the period ended March 31, 2011, Class B and Class D shares were charged $1,979 and $518,273, respectively, pursuant to the Plan. 42 (c) Under the Shareholder Services Plan, Class A and Class B shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2011, Class A and Class B shares were charged $110,535 and $660, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2011, the fund was charged $86,060 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended March 31, 2011, the fund was charged $6,986 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $476. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended March 31, 2011, the fund was charged $62,275 pursuant to the custody agreement. During the period ended March 31, 2011, the fund was charged $6,268 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $231,330, Rule 12b-1 distribution plan fees $40,484, shareholder services plan fees $9,969, custodian fees $26,831, chief compliance officer fees $1,957 and transfer agency per account fees $8,248. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2011, amounted to $115,455,889 and $146,747,273, respectively. At March 31, 2011, the cost of investments for federal income tax purposes was $528,483,078; accordingly, accumulated net unrealized appreciation on investments was $8,147,389, consisting of $9,451,917 gross unrealized appreciation and $1,304,528 gross unrealized depreciation. 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Short-Intermediate Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Short-Intermediate Municipal Bond Fund (the sole series comprising Dreyfus Premier Short-Intermediate Municipal Bond Fund) as of March 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of March 31, 2011 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Short-Intermediate Municipal Bond Fund at March 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York May 24, 2011 The Fund 45 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended March 31, 2011 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $66,020 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s exempt-interest dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 46 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (77) Board Member (2003) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm (January 1981-present) No. of Portfolios for which Board Member Serves: 46 ————— David W. Burke (74) Board Member (1994) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— Whitney I. Gerard (76) Board Member (1989) Principal Occupation During Past 5Years: • Partner of Chadbourne & Parke LLP No. of Portfolios for which Board Member Serves: 26 The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) (continued) Nathan Leventhal (68) Board Member (2009) Principal Occupation During Past 5Years: • Commissioner, NYC Planning Commission (March 2007-present) • Chairman of the Avery-Fisher Artist Program (November 1997-present) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director No. of Portfolios for which Board Member Serves: 44 ————— George L. Perry (77) Board Member (1990) Principal Occupation During Past 5Years: • Economist and Senior Fellow at Brookings Institution No. of Portfolios for which Board Member Serves: 26 ————— Benaree Pratt Wiley (64) Board Member (2009) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 71 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Lucy Wilson Benson, Emeritus Board Member Arthur A. Hartman, Emeritus Board Member 48 OFFICERS OF THE FUND (Unaudited) The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) 50 The Fund 51 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $32,444 in 2010 and $30,312 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,382 in 2010 and $6,000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,417 in 2010 and $3,559 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2010 and $189 in 2011. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2010 and $0 in 2011. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $26,201,339 in 2010 and $60,419,333 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: May 24, 2011 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
